Co Oe SND NW B&B WY BH He

NY NY YY MY NY NY WY WH WH KY
ert AAR OH fF FSOeX DAaAGREORAS

 

 

Case 3:18-cr-05273-BHS Document 154 Filed 07/26/21 Page 1 of 13

The Honorable Benjamin H. Settle

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

UNITED STATES OF AMERICA,

Plaintiff,
V.
SEAN D. SULLIVAN,
Defendant.

 

 

NO. CR18-5273BHS

PLEA AGREEMENT

The United States of America, by and through Brian T. Moran, United States

Attorney for the Western District of Washington, and Matthew P. Hampton, Assistant
United States Attorney for said District, Defendant SEAN D. SULLIVAN, and

Defendant’s attorney, Phil Brennan, enter into the following Plea Agreement, pursuant to

Federal Rule of Criminal Procedure 11(c)(1)(A), (B).
l. The Charges. Defendant, having been advised of the right to have this

matter tried before a jury, agrees to waive that right and enters a plea of guilty to the

following charges contained in the Indictment: Possession of Child Pornography, as

charged in Counts 2 and 3, in violation of Title 18, United States Code, Section

2252(a)(4)(B), (b)(2).

Plea Agreement - 1
US. v. Sullivan, CR18-5273BHS

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SI DN BP W PPO

YN RYN YN NNW
eY AA KEEN AF SExax DTAAREODRIAOS

 

 

Case 3:18-cr-05273-BHS Document 154 Filed 07/26/21 Page 2 of 13

By entering a plea of guilty, Defendant hereby waives all objections to the form of
the charging document. Defendant further understands that before entering any guilty
plea, Defendant will be placed under oath. Any statement given by Defendant under oath
may be used by the United States in a prosecution for perjury or false statement.

The government agrees to dismiss any remaining counts at the time of sentencing.

2. Elements of the Offenses. The elements of the offenses to which
Defendant is pleading guilty, Possession of Child Pornography, as charged in Counts 2
and 3, are as follows:

First, the defendant knowingly possessed matter that the defendant knew
contained visual depictions of minors engaged in sexually explicit conduct;

Second, the defendant knew each visual depiction contained in the matter
was of minors engaged in sexually explicit conduct;

Third, the defendant knew that production of such visual depictions
involved the use of a minor engaged in sexually explicit conduct; and

Fourth, each visual depiction had been either transported in interstate or
foreign commerce, or produced using material that had been transported in interstate or
foreign commerce by computer or other means.

3. The Penalties. Defendant understands that the statutory penalties
applicable to the offenses to which Defendant is pleading guilty are.as follows:

a. For the offense of Possession of Child Pornography, as charged in
Counts 2 and 3: A maximum term of imprisonment of up to 10 years, a fine of up to
$250,000, a period of supervision following release from prison of not less than 5 years
and up to life, a mandatory special assessment of $100, and a $5,000.00 penalty
assessment unless the defendant is indigent. If a probationary sentence is imposed, the
probation period can be for up to five (5) years.

Defendant understands that supervised release is a period of time following
imprisonment during which Defendant will be subject to certain restrictive conditions and
requirements. Defendant further understands that, if supervised release is imposed and

ce Agreement t 700 Stewart StRec, Suite 3220

U.S. v. Sullivan, CR18-5273BHS SEATTLE, WASHINGTON 98101
(206) 553-7970
So Oo SYN DN BR WH Bw HL

NWN NN YY NYDN WH
SIA ADA FON fF FS FCerdABaaRtaDRS

 

 

Case 3:18-cr-05273-BHS Document 154 Filed 07/26/21 Page 3 of 13

Defendant violates one or more of the conditions or requirements, Defendant could be
returned to prison for all or part of the term of supervised release that was originally
imposed. This could result in Defendant serving a total term of imprisonment greater
than the statutory maximum stated above.

Defendant understands that as a part of any sentence, in addition to any term of
imprisonment and/or fine that is imposed, the Court may order Defendant to pay
restitution to any victim of the offenses to which he is pleading guilty.

Defendant further understands that the consequences of pleading guilty may
include the forfeiture of certain property, either as a part of the sentence imposed by the
Court, or as a result of civil judicial or administrative process.

Defendant agrees that any monetary penalty the Court imposes, including the
special assessment, fine, costs, or restitution, is due and payable immediately and further
agrees to submit a completed Financial Statement of Debtor form as requested by the
United States Attorney’s Office.

4. Immigration Consequences. Defendant recognizes that pleading guilty
may have consequences with respect to Defendant’s immigration status if Defendant is
not a citizen of the United States. Under federal law, a broad range of crimes are grounds
for removal, and some offenses make removal from the United States presumptively
mandatory. Removal and other immigration consequences are the subject of a separate
proceeding, and Defendant understands that no one, including Defendant’s attorney and
the Court, can predict with certainty the effect of a guilty plea on immigration status.
Defendant nevertheless affirms that Defendant wants to plead guilty regardless of any
immigration consequences that Defendant’s guilty plea may entail, even if the
consequence is Defendant’s mandatory removal from the United States.

5. Rights Waived by Pleading Guilty. Defendant understands that by
pleading guilty, Defendant knowingly and voluntarily waives the following rights:

a. The right to plead not guilty and to persist in a plea of not guilty;
ree Bercement 700 Stewant StRDET Suite 8220

U.S. v. Sullivan, CR18-5273BHS SEATTLE, WASHINGTON 98101
(206) 553-7970
So Oe YTD WN FF WY PH HY

Y YY YY KN KB YY YY NY
eI A AE ON SF SEX KAU RAAEOHRAS

 

 

Case 3:18-cr-05273-BHS Document 154 Filed 07/26/21 Page 4 of 13

b. The right to a speedy and public trial before a fury of Defendant’s
peers;

C. The right to the effective assistance of counsel at trial, including, if
Defendant could not afford an attorney, the right to have the Court appoint one for
Defendant;
| d. The right to be presumed innocent until guilt has been established
beyond a reasonable doubt at trial;

e. The right to confront and cross-examine witnesses against Defendant
at trial;

f. The right to compel or subpoena witnesses to appear on Defendant’s
behalf at trial;

g. The right to testify or to remain silent at trial, at which trial such

silence could not be used against Defendant; and
h. The right to appeal a finding of guilt or any pretrial rulings.

6. United States Sentencing Guidelines. Defendant understands and
acknowledges that the Court must consider the sentencing range calculated under the
United States Sentencing Guidelines and possible departures under the Sentencing
Guidelines together with the other factors set forth in Title 18, United States Code,
Section 3553(a), including: (1) the nature and circumstances of the offense; (2) the
history and characteristics of Defendant; (3) the need for the sentence to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment
for the offense; (4) the need for the sentence to afford adequate deterrence to criminal
conduct; (5) the need for the sentence to protect the public from further crimes of
Defendant; (6) the need to provide Defendant with educational and vocational training,
medical care, or other correctional treatment in the most effective manner; (7) the kinds
of sentences available; (8) the need to provide restitution to victims; and (9) the need to
avoid unwarranted sentence disparity among defendants involved in similar conduct who
have similar records. Accordingly, Defendant understands and acknowledges that:

ieee arena oe

US. v. Sullivan, CR18-5273BHS SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SN DW mA BR W PPO

eve YM KY VY KY KY NY PK Bb
eI A AKRON SF SOX XRF AEOHR AS

 

 

Case 3:18-cr-05273-BHS Document 154 Filed 07/26/21 Page 5 of 13

a. The Court will determine Defendant’s Sentencing Guidelines range

at the time of sentencing;

b. After consideration of the Sentencing Guidelines and the factors in
18 U.S.C. § 3553(a), the Court may impose any sentence authorized by law, up to the

maximum term authorized by law;

C. The Court is not bound by any recommendation regarding the
sentence to be imposed, or by any calculation or estimation of the Sentencing Guidelines
range offered by the parties or the United States Probation Department, or by any
stipulations or agreements between the parties in this Plea Agreement; and

d. Defendant may not withdraw a guilty plea solely because of the

sentence imposed by the Court.

7. Ultimate Sentence. Defendant acknowledges that no one has promised or

guaranteed what sentence the Court will impose.

8. Statement of Facts. The parties agree on the following facts. Defendant

admits Defendant is guilty of the charged offenses:
In July 2017 and again in November 2017, in Cowlitz County, SEAN D.

SULLIVAN knowingly and intentionally possessed different matter that he knew
contained visual depictions of actual minors engaged in sexually explicit conduct. Among

these visual depictions are the images described below:

1339857 _0.jpg: This image depicts an early pubescent female under the age of
thirteen lying on her back. The child is wearing a blue shirt that has lace
transparent stripes. The child’s breasts are clearly visible through the lace stripes.
The child has minimal breast development. The child is nude from the waist down
except for knee high socks. She has her legs bent at the knees and spread apart
exposing her vagina. The child has no visible pubic hair. There is a nude adult
male kneeling between the child’s legs and he has his erect penis inserted into her

vagina.

ecd69c9b8e95fb186c243cb0581fff7f21ec65f9.jpg: This image depicts a nude
early pubescent female under the age of fifteen lying on her back on a patterned
sofa. The child has minimal breast development and minimal pubic hair. The

Plea Agreement - 5 UNITED STATES ATTORNEY
A 700 STEWART STREET, SUITE 5220
US. v. Sullivan, CR18-5273BHS SEATTLE WASHINGTON 98101
(206) 553-7970
CO YN DD HM BP WH PB

ow YY NY KY NY NY WN HN KN HR Ye He
CN AA BRON fF SF C3erd:SF oRoORAS

 

 

Case 3:18-cr-05273-BHS Document 154 Filed 07/26/21 Page 6 of 13

child’s legs are spread apart and her left leg is pulled back and appears to be
bent at the knee. There is a nude adult male inserting his erect penis into the

child’s vagina.

Each of the visual depictions possessed by SULLIVAN was produced using material that
had been shipped or transported in interstate or foreign commerce or previously shipped
in interstate or foreign commerce.

SULLIVAN acknowledges that the digital devices identified below in Paragraph
12 were used to facilitate the crimes to which he is pleading guilty by allowing him to
access or store visual depictions of minors engaged in sexually explicit conduct.

The parties agree that the Court may consider additional facts contained in the
Presentence Report (subject to standard objections by the parties) and/or that may be
presented by the United States or Defendant at the time of sentencing, and that the factual
statement contained herein is not intended to limit the facts that the parties may present to
the Court at the time of sentencing.

9. Agreed Recommendation Regarding Imprisonment. Pursuant to
Federal Rule of Criminal Procedure 11(c)(1)(B), the parties agree to recommend a total
term of imprisonment that is between 72 months and 120 months. Defendant understands
that these recommendations are not binding on the Court and the Court may reject the
recommendations of the parties and may impose any term of imprisonment up to the
statutory maximum penalty authorized by law. Defendant further understands that
Defendant cannot withdraw a guilty plea simply because of the sentence imposed by the
Court. Except as otherwise provided in this Plea Agreement, the parties are free to
present arguments regarding any other aspect of sentencing.

10. Acceptance of Responsibility. At sentencing, i/the Court concludes
Defendant qualifies for a downward adjustment acceptance for acceptance of
responsibility pursuant to USSG § 3E1.1(a) and Defendant’s offense level is 16 or
greater, the United States will make the motion necessary to permit the Court to decrease
the total offense level by three (3) levels pursuant to USSG § 3E1.1(a) and (b), because

Plea Agreement - 6 UNITED STATES ATTORNEY
U.S. v. Sullivan, CR18-5273BHS 700 STEWART STREET, SUITE 5220
~~ ° SEATTLE, WASHINGTON 98101

(206) 553-7970
So © YD DWN B&B WH PO =

NY wM VY NY KY KY NY WY YP
SIA A FON S&S FCeUQURAEDAHRAS

 

 

Case 3:18-cr-05273-BHS Document 154 Filed 07/26/21 Page 7 of 13

Defendant has assisted the United States by timely notifying the United States of
Defendant’s intention to plead guilty, thereby permitting the United States to avoid
preparing for trial and permitting the Court to allocate its resources efficiently.

11. Restitution. Defendant agrees that the Court can order Defendant to pay
restitution to the victims of Defendant’s crimes and, in exchange for the agreements by
the United States contained in this plea agreement, Defendant agrees that restitution in
this case should not be limited to the offense of conviction. Defendant is aware that the
United States will present evidence supporting an order of restitution for all losses caused
by all of Defendant’s criminal conduct known to the United States at the time of
Defendant’s guilty plea to include those losses resulting from crimes not charged or
admitted by Defendant in the Statement of Facts or counts to be dismissed as part of this
Plea Agreement, including Count 1 of the Indictment. In exchange for the promises by
the United States contained in this plea agreement, Defendant agrees that Defendant will

be responsible for any order by the District Court requiring the payment of restitution for
such losses.

a. The full amount of restitution shall be due and payable immediately
on entry of judgment and shall be paid as quickly as possible. If the Court finds that the
defendant is unable to make immediate restitution in full and sets a payment schedule as
contemplated in 18 U.S.C. § 3664(f), Defendant agrees that the Court’s schedule
represents a minimum payment obligation and does not preclude the U.S. Attorney’s
Office from pursuing any other means by which to satisfy the defendant’s full and
immediately-enforceable financial obligation, including, but not limited to, by pursuing
assets that come to light only after the district court finds that the defendant is unable to
make immediate restitution.

b. _. Defendant agrees to disclose all assets in which Defendant has any
interest or over which Defendant exercises control, directly or indirectly, including those
held by a spouse, nominee, or third party. Defendant agrees to cooperate fully with the
United States’ investigation identifying all property in which Defendant has an interest

rg Aereement 700 SteWaRt STREET, STE $220

U.S. v. Sullivan, CR18-5273BHS SEATTLE, WASHINGTON 98101
(206) 553-7970
CSC CO MW OK Hh B WH LO

NW NM RN YN NHK
eI AA RON SF SF CK UAAREARZS

 

 

Case 3:18-cr-05273-BHS Document 154 Filed 07/26/21 Page 8 of 13

and with the United States’ lawful efforts to enforce prompt payment of the financial
obligations to be imposed in connection with this prosecution. Defendant’s cooperation
obligations are: (1) before sentencing, and no more than 30 days after executing this Plea
Agreement, truthfully and completely executing a Financial Disclosure Statement
provided by the United States Attorney’s Office and signed under penalty of perjury
regarding Defendant’s and Defendant’s spouse’s financial circumstances and producing
supporting documentation, including tax returns, as requested; (2) providing updates
with any material changes in circumstances, as described in 18 U.S.C. § 3664(k), within
seven days of the event giving rise to the changed circumstances; (3) authorizing the
United States Attorney’s Office to obtain Defendant’s credit report before sentencing: (4)
providing waivers, consents or releases requested by the U.S. Attorney’s Office to access
records to verify the financial information; (5) authorizing the U.S. Attorney’s Office to
inspect and copy all financial documents and information held by the U.S. Probation
Office; (6) submitting to an interview regarding Defendant’s Financial Statement and
supporting documents before sentencing (if requested by the United States Attorney’s
Office), and fully and truthfully answering questions during such interview; and (7)
notifying the United States Attorney’s Office before transferring any interest in property
owned directly or indirectly by Defendant, including any interest held or owned in any
other name, including all forms of business entities and trusts.

C. The parties acknowledge that voluntary payment of restitution prior
to the adjudication of guilt is a factor the Court considers in determining whether
Defendant qualifies for acceptance of responsibility pursuant to USSG § 3E1.1(a). In
addition, in any event, the government will consider Defendant’s cooperation regarding
restitution in making its sentencing recommendation.

12. Forfeiture. The Defendant understands that the forfeiture. of property is
part of the sentence that must be imposed in this case. The Defendant agrees to forfeit to
the United States immediately his right, title, and interest in all property he used to
commit or to facilitate his commission of the identified offense, any proceeds of the

Ye ot enn ek 100 SteWaRT STRECT, SUITE 5220

U.S. v. Sullivan, CR18-5273BHS SEATTLE, WASHINGTON 98101
(206) 553-7970
So CO SN DBD A BR WH Le

Bw Ye YY KY KH NY KY WK LH
ec IAA RBH SF SoOwerd SARE HK AS

 

 

Case 3:18-cr-05273-BHS Document 154 Filed 07/26/21 Page 9 of 13

offense, and any data files consisting of or containing visual depictions within the
meaning of 18 U.S.C. § 2253(a)(1). All such property is forfeitable pursuant to Title 18,
United States Code, Section 2253(a), and includes but is not limited to:

a. One Motorola G4 smartphone seized from SEAN D. SULLIVAN on

or about July 26, 2017; and
b. One LG smartphone seized from SEAN D. SULLIVAN on or about

November 20, 2017.

The Defendant agrees to fully assist the United States in the forfeiture of this
property and to take whatever steps are necessary to pass clear title to the United States,
including but not limited to: surrendering title and executing any documents necessary to
effect forfeiture; assisting in bringing any property located outside the United States
within the jurisdiction of the United States; and taking whatever steps are necessary to
ensure that property subject to forfeiture is not sold, disbursed, wasted, hidden, or
otherwise made unavailable for forfeiture. The Defendant agrees not to file a claim to this
property in any federal forfeiture proceeding, administrative or judicial, that may be or
has been initiated, or to otherwise contest any federal forfeiture proceeding that may be
or has been initiated. The Defendant also agrees he will not assist any party who may file
a claim to this property in any federal forfeiture proceeding.

The United States reserves its right to proceed against any remaining property not
identified in this Plea Agreement, including any property in which Defendant has any
interest or control, if the Defendant used that property to commit or to facilitate his
commission of the identified offense.

13. Abandonment of Non-Contraband Data Files. The Defendant abandons
any interest he may have in any non-contraband data files contained on the electronic
devices identified in Paragraph 13, and he consents to the federal administrative
disposition of those data files, including their destruction.

14. Registration as a Sex Offender. Defendant stipulates and agrees that

based on the Sex Offender Registration and Notification Act, Title 42, United States

Plea Agreement - 9 UNITED STATES ATTORNEY
U.S. v. Sullivan, CR18-5273BHS 700 STEWART STREET, SUITE 5220
~~ ° SEATTLE, WASHINGTON 98101

(206) 553-7970
& WwW

ar

Oo CO YN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-05273-BHS Document 154 Filed 07/26/21 Page 10 of 13

Code, Section 16911 et seq., he is entering a plea of guilty to a sex offense and is a sex
offender as those terms are defined in the Act. The Defendant further agrees that
pursuant to the Act, he is required to register as a sex offender, and keep the registration
current, in each jurisdiction where the Defendant resides, is an employee, and is a
student. The Defendant further agrees that for initial registration purposes only, the
Defendant is required also to register in the jurisdiction in which the Defendant is
convicted if such jurisdiction is different from the jurisdiction of residence.

15. Non-Prosecution of Additional Offenses. As part of this Plea Agreement,
the United States Attorney’s Office for the Western District of Washington agrees not to
prosecute Defendant for any additional offenses known to it as of the time of this Plea
Agreement based upon evidence in its possession at this time, and that arise out of the
conduct giving rise to this investigation. In this regard, Defendant recognizes the United
States has agreed not to prosecute all of the criminal charges the evidence establishes
were committed by Defendant solely because of the promises made by Defendant in this
Plea Agreement. Defendant agrees, however, that for purposes of preparing the
Presentence Report, the United States Attorney’s Office will provide the United States
Probation Office with evidence of all conduct committed by Defendant.

Defendant agrees that any charges to be dismissed before or at the time of
sentencing were substantially justified in light of the evidence available to the United
States, were not vexatious, frivolous or taken in bad faith, and do not provide Defendant
with a basis for any future claims under the “Hyde Amendment,” Pub. L. No. 105-119
(1997).

16. Breach, Waiver, and Post-Plea Conduct. Defendant agrees that, if
Defendant breaches this Plea Agreement, the United States may withdraw from this Plea
Agreement and Defendant may be prosecuted for all offenses for which the United States
has evidence. Defendant agrees not to oppose any steps taken by the United States to
nullify this Plea Agreement, including the filing of a motion to withdraw from the Plea

Agreement. Defendant also agrees that, if Defendant is in breach of this Plea Agreement,

Plea Agreement - 10 UNITED STATES ATTORNEY
U.S. v. Sullivan, CR18-5273BHS 700 STEWART STREET, SUITE 5220
~— ; SEATTLE, WASHINGTON 98101

(206) 553-7970
Co Oo SI DR A BR WY YH

MN NN NNN NHK HE
CYA AF ON fF FS oOe RX BFAREBaHAS

 

 

Case 3:18-cr-05273-BHS Document 154 Filed 07/26/21 Page 11 of 13

Defendant has waived any objection to the re-institution of any charges that previously
were dismissed or any additional charges that had not been prosecuted.

Defendant further understands that if, after the date of this Plea Agreement,
Defendant should engage in illegal conduct, or conduct that violates any conditions of
release or the conditions of confinement (examples of which include, but are not limited
to, obstruction of justice, failure to appear for a court proceeding, criminal conduct while
pending sentencing, and false statements to law enforcement agents, the Pretrial Services
Officer, Probation Officer, or Court), the United States is free under this Plea Agreement
to file additional charges against Defendant or to seek a sentence that takes such conduct
into consideration by requesting the Court to apply additional adjustments or
enhancements in its Sentencing Guidelines calculations in order to increase the applicable
advisory Guidelines range, and/or by seeking an upward departure or variance from the
calculated advisory Guidelines range. Under these circumstances, the United States is
free to seek such adjustments, enhancements, departures, and/or variances even if
otherwise precluded by the terms of the Plea Agreement.

17. Waiver of Appellate Rights and Rights to Collateral Attacks.
Defendant acknowledges that, by entering the guilty plea required by this Plea
Agreement, Defendant waives all rights to appeal from Defendant’s conviction, and any
pretrial rulings of the Court, and any rulings of the Court made prior to entry of the
judgment of conviction. Defendant further agrees that, provided the Court imposes a
custodial sentence that does not exceed 120 months, Defendant waives to the full extent
of the law:

a. Any right conferred by Title 18, United States Code, Section 3742,
to challenge, on direct appeal, the sentence imposed by the Court, including any fine,

restitution order, probation or supervised release conditions, or forfeiture order (if

applicable); and

Plea Agreement - | 1 UNITED STATES ATTORNEY
., _ a 700 STEWART STREET, SUITE 5220
U.S. v. Sullivan, CR18-5273BHS SEATTLE, WASHINGTON 98101
(206) 553-7970
So Oo sD A BRB WwW PPO HY

wb NY NY KY VY MY NY KY YP KS
eI AA ROH HF SSCeRAARESBHRAS

 

 

Case 3:18-cr-05273-BHS Document 154 Filed 07/26/21 Page 12 of 13

b. Any right to bring a collateral attack against the conviction and
sentence, including any restitution order imposed, except as it may relate to the
effectiveness of legal representation; and

This waiver does not preclude Defendant from bringing an appropriate motion
pursuant to 28 U.S.C. § 2241, to address the conditions of Defendant’s confinement or
the decisions of the Bureau of Prisons regarding the execution of Defendant’s sentence.

If Defendant breaches this Plea Agreement at any time by appealing or collaterally
attacking (except as to effectiveness of legal representation) the conviction or sentence in
any way, the United States may prosecute Defendant for any counts, including those with
mandatory minimum sentences, that were dismissed or not charged pursuant to this Plea
Agreement.

18. Voluntariness of Plea. Defendant agrees that Defendant has entered into
this Plea Agreement freely and voluntarily, and that no threats or promises were made to
induce Defendant to enter a plea of guilty other than the promises contained in this Plea
Agreement or set forth on the record at the change of plea hearing in this matter.

19. Statute of Limitations. In the event this Plea Agreement is not accepted
by the Court for any reason, or Defendant breaches any of the terms of this Plea
Agreement, the statute of limitations shall be deemed to have been tolled from the date of
the Plea Agreement to: :(1) thirty (30) days following the date of non-acceptance of the
Plea Agreement by the Court; or (2) thirty (30) days following the date on which a breach
of the Plea Agreement by Defendant is discovered by the United States Attorney’s
Office.

20. Completeness of Agreement. The United States and Defendant
acknowledge that these terms constitute the entire Plea Agreement between the parties,
except as may be set forth on the record at the change of plea hearing in this.matter. This
Agreement binds only the United States Attorney’s Office for the Western District of
Washington. It does not bind any other United States Attorney’s Office or any other
office or agency of the United States, or any state or local prosecutor.

re jereoment 700 Stewane Stazer, Sure $220

U.S. v. Sullivan, CR18-5273BHS SEATTLE, WASHINGTON 9810]
(206) 553-7970
So Oe ID NW BR WH BL

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-05273-BHS Document 154 Filed 07/26/21 Page 13 of 13

Dated this 26th day of July, 2021.

NY,

SEAN D SULLIVAN

Defendant

 

 

PHIL BRENNAN
Attorney for Defendant

s/ Matthew P. Hampton for
GRADY J. LEUPOLD
Assistant United States Attorney

8/ Matthew P. Hampton
MATTHEW P. HAMPTON
Assistant United States Attorney

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Plea Agreement - 13
U.S. v. Sullivan, CR18-5273BHS
